DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Abbott Diabetes Care, Inc. application filed with the Office on 28 February 2022.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority as a continuation application from US Patent Application 16/791,058 (now US Patent 11,300,537), filed on 14 February 2020, which itself is a continuation application from US Patent Application 15/520,784 (now US Patent 10,598,624), filed on 20 April 2017, which is the US National Stage of patent application PCT/US2015/56989, filed on 22 October 2015, which claims priority to US Provisional Patent Application 62/067,813, filed on 23 October 2014.  Thus, the effective filing date of the present application is 23 October 2014.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Miyazaki, et al. (US 2004/0178066 A1; hereinafter, “Miyazaki”).

Regarding claim 1, Miyazaki discloses a biosensor (Abstract; which reads upon the instantly claimed, “[a]n analyte sensor”).  Miyazaki teaches electrodes (5, 6, 7) formed of a conductive layer (2; Figure 1b; Abstract; which reads upon “an electrode comprising a conductive material”).  Miyazaki also teaches a reagent layer (12) is applied to the electrodes ([0144]), in positional areas denoted with silts (24a and 24b), wherein, since the applied reagent is a liquid, it spreads out in a circular form taking a point where the reagent is applied by dripping as a center, but these slits serve as breakwaters and define the position and area of the reagent layer ([0158]; which reads on “one or more sensing structures, wherein each of the one or more sensing structures comprises: a region of the conductive material having a fluid barrier arranged along at least a portion of a perimeter of the region, and a reagent composition disposed on the region”).

Regarding claim 4, Miyazaki teaches silts (24a and 24b, Figure 3c) that serve as breakwaters and define the position and area of the reagent layer ([0158]).

Regarding claim 6, Miyazaki teaches an insulating support composed of polyethylene terephthalate or the like ([0153]).

Regarding claim 7, Miyazaki teaches a reagent layer which is formed by applying a reagent including enzyme ([0138]).

Regarding claim 8, Miyazaki teaches a reagent layer (12) is applied to the electrodes ([0144]), in positional areas denoted with silts (24a and 24b), wherein, since the applied reagent is a liquid, it spreads out in a circular form taking a point where the reagent is applied by dripping as a center, but these slits serve as breakwaters and define the position and area of the reagent layer ([0158]).

Regarding claim 9, Miyazaki teaches a working electrode, a counter electrode, and a detecting electrode ([0138]).

Regarding claim 12, Miyazaki discloses a quantification method (Title; which reads upon the instantly claimed, “[a] method”).  Miyazaki teaches a quantification method for quantifying, by employing the biosensor ([0095]; reading upon “determining a level of an analyte from signals generated by an analyte sensor”).  Miyazaki teaches electrodes (5, 6, 7) formed of a conductive layer (2; Figure 1b; Abstract; which reads upon “an electrode comprising a conductive material”).  Miyazaki also teaches a reagent layer (12) is applied to the electrodes ([0144]), in positional areas denoted with silts (24a and 24b), wherein, since the applied reagent is a liquid, it spreads out in a circular form taking a point where the reagent is applied by dripping as a center, but these slits serve as breakwaters and define the position and area of the reagent layer ([0158]; which reads on “one or more sensing structures, wherein each of the one or more sensing structures comprises: a region of the conductive material having a fluid barrier arranged along at least a portion of a perimeter of the region, and a reagent composition disposed on the region”).

Regarding claim 15, Miyazaki teaches a reagent layer which is formed by applying a reagent including enzyme ([0138]).

Regarding claim 16, Miyazaki teaches the limitations recited in instant claim 1, as outlined above.  Therefore, Miyazaki forms each of the structures as recited in instant claim 16.

Regarding claim 17, Miyazaki teaches an electrical conductive material, such as a noble metal, for example gold or palladium, forms the conductive layer (2) on the whole surface of a support (1) ([0140]).

Regarding claim 18, Miyazaki teaches a roughened surface forming step of roughening the surface of the insulating support ([0067]).

Claims 1, 5, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Glezer, et al. (US 2009/0065357 A1; hereinafter, “Glezer”).

Regarding claims 1 and 5, Glezer discloses an assay module incorporating one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/ vents, valves, and the like and/or one or more detection components such as electrodes, electrode contacts, sensors (e.g., electrochemical sensors, fluid sensors, mass sensors, optical sensors, capacitive sensors, impedance sensors, optical waveguides, etc.), detection windows (e.g., windows configured to allow optical measurements on samples in the cartridge such as measurements of absorbance, light scattering, light refraction, light reflection, fluorescence, phosphorescence, chemiluminescence, electrochemiluminescence, etc.), and the like ([0004]; which reads upon the instantly claimed, “[a]n analyte sensor”).  Glezer teaches a detection chamber preferably comprises a plurality of electrodes arranged in a one dimensional array wherein at least a first electrode has a first assay reagent immobilized thereon ([0013]; which reads on “an electrode comprising a conductive material; and one or more sensing structures, which each of the one or more sensing structures comprises: a region of the conductive material having . . .a reagent composition disposed on the region”).  Further, Glezer teaches a pill zone in which dried reagents are deposited may be prescribed by a boundary which confines the volume of a deposited solution (and, therefore, the dried reagent left after allowing the solution to dry) to a specific region of a substrate, wherein a pill zone that is bounded by a boundary surface, wherein said boundary surface is preferably higher, relative to the substrate surface within the pill zone, with the boundary surface has a sharply defined edge (i.e., providing a steep boundary wall and/or a sharp angle at the interface between the pill zone and the boundary) ([0201]; wherein this reads on “a fluid barrier arranged along at least a portion of a perimeter of the region”).

Regarding claim 16, Glezer teaches the limitations recited in instant claim 1, as outlined above.  Therefore, Glezer forms each of the structures as recited in instant claim 16.

Regarding claims 19 and 20, Glezer teaches a pill zone in which dried reagents are deposited may be prescribed by a boundary which confines the volume of a deposited solution (and, therefore, the dried reagent left after allowing the solution to dry) to a specific region of a substrate, wherein a pill zone that is bounded by a boundary surface, wherein said boundary surface is preferably higher, relative to the substrate surface within the pill zone, with the boundary surface has a sharply defined edge (i.e., providing a steep boundary wall and/or a sharp angle at the interface between the pill zone and the boundary) ([0201]).s 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki.

Regarding claims 2 and 3, Miyazaki teaches the limitations of instant claim 1, as outlined above.  Miyazaki teaches the fluid barrier (24a and 24b) are arranged along an indefinite portion of the perimeter of the region (Figure 3c).
Miyazaki does not explicitly teach the fluid barrier extends (a) along at least 50%, or (b) along an entirety of the perimeter of a sensing structure.
However, it has been held that the configuration (i.e., the shape) of an element may be considered a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant (MPEP §2144.04 IV B).  Thus, one of ordinary skill in the art would have seen it as obvious that the fluid barrier could have extended to any extend around the perimeter of the region of the conductive material, and would have performed no differently.

Regarding claims 10 and 11, Miyazaki teaches the limitations of instant claim 1, as outlined above.
Miyazaki does not explicitly teach a second sensing structure spaced apart from the first sensing structure.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  One of ordinary skill in the art would have seen the advantage incorporating a second sensing structure, as it would be useful to replicate the measurement to increase accuracy.  Further, one of ordinary skill would be motivated to preclude reagent composition from overlapping the spacing between the first sensing structure and duplicated second sensing structure to allow the measurements to be independent and non-influenced by neighboring sensing structures.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of a US Patent Application Publication to Heller, et al. (US 2010/0094110 A1; hereinafter, “Heller”).

Regarding claim 13, Miyazaki teaches the limitations of instant claim 12, as outlined above.
However, Miyazaki does not explicitly teach placing the analyte senor under a skin surface of a user.
However, Heller discloses an analyte monitoring device and method of use, wherein is taught a sensor (42) for blood glucose measurement, wherein said sensor incorporates a portion for implantation into a patient ([0079]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have modified the method and biosensor as taught by Miyazaki to incorporate an implantable portion of the biosensor as it would allow for the continuous and/or automatic in vivo monitoring of the level of an analyte (Heller; [0008]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of a US Patent Application Publication to Harper, et al. (US 2009/0247857 A1; hereinafter, “Harper”).

Regarding claim 14, Harper teaches the limitations of instant claim 12, as outlined above.
However, Miyazaki does not explicitly teach the analyte senor is factory calibrated.
However, Harper discloses calibration of analyte sensors (Title), wherein is taught factory calibration without requiring the need for further calibrating ([0088]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have included the factory calibration as taught by Harper into the device as taught by Bhullar because calibration ensures a more accurate measurement.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
5 October 2022